United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2236
Issued: July 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 1, 2010 appellant filed a timely appeal from an April 20, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) that denied her claim for an
additional schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
a 10 percent impairment of the right upper extremity for which she received schedule awards.
On appeal appellant asserts that the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment2 (hereinafter A.M.A., Guides) should have
been utilized to calculate her schedule award.
1

5 U.S.C. §§ 8101-8193.

2

A.M.A., Guides (5th ed. 2001).

FACTUAL HISTORY
On June 22, 2007 OWCP accepted that appellant, then a 43-year-old clerk, sustained
employment-related right cubital tunnel syndrome and right medial epicondylitis. Appellant also
has an accepted claim for bilateral carpal tunnel syndrome for which she received schedule
awards for five percent impairment of both the left and right arms.3 She underwent carpal tunnel
releases in 2003 and 2004 and returned to full duty. On July 25, 2007 Dr. David R. Steinberg,
Board-certified in orthopedic and hand surgery, performed surgical transposition of the right
ulnar nerve and medial epicondylar release. He reviewed a January 10, 2008 functional capacity
evaluation and advised that appellant could return to limited duty with permanent limitations on
use of her right arm. On February 29, 2008 the employing establishment offered appellant a
limited-duty position that she refused. Appellant elected civil service retirement, effective
March 28, 2008.
Appellant requested additional schedule awards.
In a March 13, 2008 report,
Dr. Steinberg provided findings on physical examination, including full elbow range of motion,
and a mild sensitivity over the medial forearm. In a May 26, 2008 report, Dr. Morley Slutsky, an
OWCP medical adviser Board-certified in occupational medicine, reviewed the medical record
and recommended a second-opinion evaluation.
Appellant was referred to Dr. Steven J. Valentino, a Board-certified osteopath
specializing in orthopedic surgery. In a June 23, 2008 report, Dr. Valentino provided physical
examination findings, not full elbow range of motion and normal motor and sensory
examinations. He diagnosed right cubital tunnel syndrome, resolved and right medial
epicondylitis. Dr. Valentino advised that appellant had reached maximum medical improvement
and had no permanent impairment. On August 6, 2008 Dr. Slutsky reviewed the medical
evidence. He agreed with Dr. Valentino’s assessment that appellant had no ratable right upper
extremity impairment.
By decision dated August 28, 2008, the Office denied appellant’s claim for an additional
schedule award.
On September 23, 2008 appellant requested a hearing and submitted additional medical
evidence, including a normal August 12, 2008 electromyography (EMG) study.
In a September 23, 2008 report, Dr. David S. Zelouf, Board-certified in orthopedic and
hand surgery, noted examination findings including diminished grip strength on the right. In a
September 25, 2008 report, Dr. Steinberg advised that appellant had residual deficits, including
decreased grip strength. On November 21, 2008 he noted his previous examination findings and
stated that appellant had reached maximum medical improvement. Dr. Steinberg advised that, in
accordance with the fifth edition of the A.M.A., Guides, appellant had a 10 percent right upper
extremity impairment due to decreased strength under Table 16-34, a 2 percent impairment under

3

The carpal tunnel syndrome claim was adjudicated under file number xxxxxx191.

2

Table 16-15 due to decreased sensibility in the small and ring fingers on the right, and a 3
percent impairment for pain, for a total 15 percent right upper extremity impairment.4
By decision dated April 3, 2009, OWCP’s hearing representative found a conflict in
medical opinion between Drs. Steinberg and Valentino regarding the extent of right upper
extremity impairment and remanded the case for an impartial evaluation. Appellant relocated to
Georgia. On April 20, 2009 she began part-time work with Delta Airlines, transporting baggage.
Appellant submitted a May 11, 2009 report from Dr. Obinwanne Ugwonali, Board-certified in
orthopedic and hand surgery. Dr. Ugwonali noted the history of injury and provided physical
examination findings. He diagnosed right hand numbness, rule out recurrent cubital tunnel
syndrome.
OWCP referred appellant to Dr. Bronier L. Costas, Board-certified in orthopedic and
hand surgery, as an impartial medical specialist. In a May 18, 2009 report, Dr. Costas noted the
history of injury, review of the medical record, and appellant’s complaint of continuing
limitations including ring and little finger numbness with aching in the forearm on repetitive
activity. He provided findings on physical examination including tenderness with palpation over
the medial condyle and some question of a positive Tinel’s sign. Sensory testing demonstrated
slightly diminished grip strength in the ulnar distribution of the ring and small fingers on the
right. Dr. Costas diagnosed status post carpal tunnel syndrome, resolved; status post
subcutaneous anterior transposition with medical epicondylectomy and normal nerve conduction
studies. He concluded that she had a five percent impairment of the right upper extremity due to
decreased sensation and scar tenderness.
In a June 2, 2009 report, Dr. Wing K. Chang, a Board-certified physiatrist, reported that
an EMG study showed evidence of mild bilateral carpal tunnel syndrome and no evidence of
cubital tunnel syndrome or peripheral neuropathy. On June 22, 2009 Dr. Ugwonali concurred
with the diagnoses. In reports dated July 18 and 27, 2009, Dr. H.P. Hogshead, a Board-certified
orthopedic surgeon and OWCP medical adviser, noted that appellant had previously received
schedule awards for five percent impairments of each upper extremity. He reviewed the medical
record, including the report of Dr. Costas under the sixth edition of the A.M.A., Guides,5
appellant had an additional five percent right upper extremity impairment.
On August 3, 2009 OWCP found the weight of the medical evidence rested with the
opinion of Dr. Costas and granted appellant a schedule award for an additional five percent
permanent impairment of the right arm.
On February 26, 2010 appellant requested reconsideration, contending that she had 15
percent impairment based on the opinion of Dr. Steinberg under the fifth edition of the A.M.A.,
Guides.
She submitted a June 2, 2009 report from Dr. Chang who reiterated the
electrodiagnostic findings. Dr. Ugwonali submitted form treatment notes dated November 16,
2009 to February 16, 2010. On March 23, 2010 he noted appellant’s complaints of small finger
4

By letter dated December 29, 2008, appellant’s attorney changed the hearing request to a review of the written
record.
5

A.M.A., Guides (6th ed. 2008).

3

numbness and sore index finger and thumb. Dr. Ugwonali provided grip test findings and
diagnosed bilateral mild carpal tunnel syndrome, not likely to improve with surgery.
In a March 31, 2010 report, Dr. Costas noted the normal electrodiagnostic findings
regarding cubital tunnel syndrome and advised that appellant continued to have some exquisite
sensitivity over the ulnar nerve at the elbow scar. He concluded that appellant had a 10 percent
right arm impairment. In an April 15, 2010 report, Dr. Hogshead, OWCP’s medical adviser,
noted his review of Dr. Costas’ March 31, 2010 report and concluded that appellant had a 10
percent right upper extremity impairment based on carpal tunnel syndrome and right ulnar nerve
lesion and was thus not entitled to an additional schedule award.
By decision dated April 20, 2010, OWCP credited the weight of medical opinion to
Dr. Costas and denied modification of the August 3, 2009 decision.
LEGAL PRECEDENT
The schedule award provision of FECA,6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.9
For decisions issued after May 1, 2009, the sixth edition is used.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).12 The net adjustment formula is (GMFH-CDX) + (GMPE - CDX) +
(GMCS- CDX).13

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

A.M.A., Guides, supra note 5 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
12

Id. at 385-419.

13

Id. at 411.

4

Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.14 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.15
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the OWCP medical
adviser providing rationale for the percentage of impairment specified.16
ANALYSIS
OWCP accepted that appellant sustained employment-related cubital tunnel syndrome
and right medial epicondylitis under this claim and bilateral carpal tunnel syndrome under a
separate claim. Appellant was granted schedule awards for a five percent impairment of each
upper extremity on December 7, 2004. OWCP found that a conflict in medical opinion was
created regarding the degree of right upper extremity impairment between her attending
orthopedic surgeon, Dr. Steinberg, who found that she had a 15 percent right upper extremity
impairment, and Dr. Valentino, an OWCP referral physician, who found no permanent
impairment. OWCP referred appellant to Dr. Costas for a referee opinion. On August 3, 2009
appellant was granted a schedule award for an additional five percent impairment of the right
upper extremity, based on Dr. Costas’ opinion.
Regarding appellant’s argument on appeal that the fifth edition of the A.M.A., Guides
should be used in assessing her impairment, the Board notes that the method used in rating
impairment for purposes of a schedule award is a matter which rests in the sound discretion of
the Director. In the case Harry D. Butler,17 the Board addressed OWCP’s use of the A.M.A.,
Guides to evaluate impairment since the first edition single volume published in 1971. The
Director has adopted the subsequent editions of the A.M.A., Guides and stated the specific date
when use of each edition should be made applicable to claims under FECA. Appellant has not
established that the Director abused the discretion delegated under section 8107 or the
implementing federal regulations to make the sixth edition of the A.M.A., Guides applicable to
all claimants as of May 1, 2009. The fact that the sixth edition revises the evaluation methods
used in previous editions does not establish an abuse of discretion. As noted in FECA Bulletin
No. 09-03,18 the American Medical Association periodically revises the A.M.A., Guides to

14

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

15

Manuel Gill, 52 ECAB 282 (2001).

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
17

43 ECAB 859 (1992).

18

Supra note 10.

5

incorporate current scientific clinical knowledge and judgment and to establish standardized
methodologies for calculating permanent impairment.
The Board finds this case is not in posture for decision. The sixth edition of the A.M.A.,
Guides provides that upper extremity impairments be classified by diagnosis which is then
adjusted by grade modifiers according to the formula described above.19 Dr. Costas, who
provided an impartial evaluation for OWCP, explain the basis for his conclusion that appellant
had an additional five percent right upper extremity impairment. Dr. Costas advised that she had
an increased impairment due to decreased sensation and scar tenderness and was entitled to five
percent right upper extremity impairment, which he later increased to 10 percent impairment.
Dr. Hogshead, OWCP’s medical adviser agreed with that conclusion.
Schedule awards under FECA are to be based on the A.M.A., Guides. An estimate of
permanent impairment is irrelevant and not probative where it is not based on the A.M.A.,
Guides.20 Dr. Costas did not mention the A.M.A., Guides in either report, and Dr. Hogshead
merely made a general reference that 10 percent impairment was consistent with the sixth edition
of the A.M.A., Guides. Without a detailed report comporting with the standards of the sixth
edition of the A.M.A., Guides, the Board is unable to determine whether appellant has an
additional impairment due to her accepted employment injuries entitling her to an increased
schedule award.
Accordingly, as there is insufficient probative medical opinion of record, the Board finds
that the case is not in posture for decision, and the case must be remanded to OWCP for further
development regarding the extent of appellant’s right upper extremity impairment in accordance
with the sixth edition of the A.M.A., Guides. After such development as deemed necessary,
OWCP should issue an appropriate decision on the issue of appellant’s entitlement to an
additional schedule award.
CONCLUSION
The Board finds this case is not in posture for decision.

19

A.M.A., Guides, supra note 5 at 403.

20

Shalanya Ellison, 56 ECAB 150 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the April 20, 2010 decision of the Office of
Workers’ Compensation Programs be vacated and the case remanded to the Office for
proceedings consistent with this opinion of the Board.
Issued: July 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

